UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 24, 2007 SALEM COMMUNICATIONS CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 000-26497 77-0121400 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 4880 Santa Rosa Road, Camarillo, California 93012 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (805) 987-0400 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e- TABLE OF CONTENTS ITEM 1.01ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS EXHIBITS SIGNATURE EXHIBIT INDEX EXHIBIT 4.19 ITEM 1.01ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On October 24, 2007, Salem Communications Holding Corporation (the “Company”), a wholly owned subsidiary of Salem Communications Corporation (“Salem”), amended its credit facility with a consortium of leading financial institutions. The Bank of New York, acting as Administrative Agent, arranged the facility. The other institutions participating in the facility are: General Electric Capital Corporation; SunTrust Bank; Fleet National Bank; ING (U.S.) Capital, LLC; Wells Fargo Bank, National Association; Harris Nesbitt Financing, Inc.; National City Bank; Bank of Scotland; Coöperative Centrale Raiffeisen-Boerenleen Bank B.A., “Rabobank Nederland”, New York Branch; U.S. Bank National Association; Calyon New York Branch; Credit Suisse, Cayman Islands branch (formerly known as Credit Suisse First Boston, acting through its Cayman Islands Branch); Deutsche Bank Trust Company Americas; The Prudential Insurance Company of America; Pruco Life Insurance Company; American Skandia Life Assurance Company of America; Wachovia Bank, National Association; UBS AG, Cayman Islands Branch; and Batallion CLO 2007-1 Ltd. This amendment will result in the following primary modifications to the credit facility:(a) maintaining a maximum permitted Total Leverage Ratio at 6.75:1.00 through March 30, 2009, (b) maintaining a maximum permitted Senior Leverage Ratio at 5.00:1.00 through March 30, 2009, and (c) maintaining a minimum permitted Interest Coverage Ratio at 2.00:1.00 through March 30, 2009.Prior to the effective date of this amendment, the maximum permitted Total Leverage Ratio and Senior Leverage Ratio, respectively, were scheduled to be reduced to 6.25:1.00 and 4.75:1.00, respectively, on December 31, 2007, and the minimum permitted Interest Coverage Ratio was scheduled to increase to 2.25:1.00 on June 30, 2008. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (c)Exhibits. The following exhibit is furnished with this Current Report on Form 8-K: Exhibit No. Description 4.19 Amendment #4, dated as of October 24, 2007, to the Fifth Amended and Restated Credit Agreement, dated as of September 25, 2003, by and among Salem Communications Corporation, Salem Communications Holding Corporation,General Electric Capital Corporation, as Syndication Agent, SunTrust Bank, as Syndication Agent, Fleet National Bank, as Documentation Agent, ING (U.S.) Capital, LLC, as Documentation Agent, The Bank of New York, as Administrative Agent, and the Lenders party thereto. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SALEM COMMUNICATIONS CORPORATION Date: October 30, 2007 By: /s/ EVAN D. MASYR Evan D. Masyr Senior Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description 4.19 Amendment #4, dated as of October 24, 2007, to the Fifth Amended and Restated Credit Agreement, dated as of September 25, 2003, by and among Salem Communications Corporation, Salem Communications Holding Corporation,General Electric Capital Corporation, as Syndication Agent, SunTrust Bank, as Syndication Agent, Fleet National Bank, as Documentation Agent, ING (U.S.) Capital, LLC, as Documentation Agent, The Bank of New York, as Administrative Agent, and the Lenders party thereto. EXHIBIT 4.19 AMENDMENT NO. 4 TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT AMENDMENT NO. 4 (this “Amendment”), dated as of October 24, 2007, to the Fifth Amended and Restated Credit Agreement, dated as of September 25, 2003, among Salem Communications Holding Corporation, a Delaware corporation (the “Borrower”), Salem Communications Corporation, a Delaware corporation, the Lenders party thereto, General Electric Capital Corporation and SunTrust Bank, as Syndication Agents, Fleet National Bank and ING (U.S.) Capital LLC, as Documentation Agents, and The Bank of New York, as administrative agent for the Lenders thereunder (in such capacity, the “Administrative Agent”), as amended by Amendment No. 1, dated as of May 19, 2004, Amendment No. 2, dated as of July 7, 2005, and Amendment No. 3, dated as of June 9, 2006 (as so amended, the “Credit Agreement”). RECITALS I.Except as otherwise provided herein, capitalized terms used herein which are not defined herein shall have the meanings set forth in the Credit Agreement. II.The Borrower has requested that the Administrative Agent and the Lenders amend the Credit Agreement, upon the terms and conditions contained herein, to, among other things, (i) alter certain of the provisions and covenants and (ii) make certain additional modifications, and the Administrative Agent and the Lenders party hereto are willing to do so. Accordingly, in consideration of the covenants, conditions and agreements hereinafter set forth, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, and pursuant to Section 10.2 of the Credit Agreement, the parties hereto agree as follows: 1.Section 1.1 of the Credit Agreement is hereby amended to add the following new definitions in appropriate alphabetical order: “WTPS Acquisition” means the acquisition by the Borrower or a wholly-owned Borrower Subsidiary of the Broadcasting Station known as WTPS-AM (call letters anticipated to be changed to WMCU-AM), Miami/Coral Gables, for an aggregate consideration not exceeding approximately $12,250,000. “WTPS Acquisition Effective Date” has the meaning given to such term in paragraph 3 of Amendment No. 4, dated as of October 24, 2007, to the Credit Agreement. 2.Sections7.12(a), 7.12(d) and 7.12(e) of the Credit Agreement arehereby amended and restated in their entirety to read as follows: (a)Interest Coverage Ratio. The Parent will not permit the Interest Coverage Ratio as of the end of any fiscal quarter during any period set forth below to be less than the ratio set forth below with respect to such period: PERIOD RATIO WTPS Acquisition Effective Date through March 30, 2009 2.00:1.00 March 31, 2009 through June 29, 2009 2.25:1.00 June 30, 2009 and thereafter 2.50:1.00 (d)Total Leverage Ratio. The Parent will not permit the Total Leverage Ratio at any time during any period set forth below to be greater than the ratio set forth below with respect to such period: PERIOD RATIO WTPS Acquisition Effective Date through March 30, 2009 6.75:1.00 March 31, 2009 through December 30, 2009 5.75:1.00 December 31, 2009 and thereafter 5.50:1.00 (e)Senior Leverage Ratio. The Parent will not permit the Senior Leverage Ratio at any time during any period set forth below to be greater than the ratio set forth below with respect to such period: PERIOD RATIO WTPS AcquisitionEffective Date through March 30, 2009 5.00:1.00 March 31, 2009 through December 30, 2009 4.50:1.00 December 31, 2009 and thereafter 4.00:1.00 3.This Amendment (other than paragraph 2) shall become effective upon receipt by the Administrative Agent of this Amendment, duly executed by a duly authorized officer or officers of the Borrower, the Guarantors, the Administrative Agent andthe RequiredLenders, and, thereafter, paragraph 2 of this Amendment shall become effective (the “WTPS Acquisition Effective Date”)upon receipt by the Administrative Agent of a certificate of the Secretary, General Counsel or Chief Financial Officer of the Borrower certifying that the Borrower or a wholly-owned Borrower Subsidiary has made the WTPS Acquisition in compliance with Section 7.4(g) of the Credit Agreement as amended by this Amendment No. 4. 4.In all other respects the Credit Agreement and other Loan Documents shall remain in full force and effect. 5.In order to induce the Administrative Agent and the Lenders to execute and deliver this Amendment, the Borrower and the Guarantors each (a) certifies that, immediately before and after giving effect to this Amendment, all representations and warranties contained in the Loan Documents to which it is a party shall be true and correct in all respects with the same effect as though such representations and warranties had been made on the date hereof, except as the context otherwise requires or as otherwise permitted by the Loan Documents or this Amendment, (b) certifies that, immediately before and after giving effect to this Amendment, no Default or Event of Default shall exist under the Loan Documents and (c) agrees to pay all of the reasonable fees and disbursements of counsel to the Administrative Agent incurred in connection with the preparation, negotiation and closing of this Amendment. 6.Each of the Borrower and the Guarantors (a) reaffirms and admits the validity, enforceability and continuing effect of all Loan Documents to which it is a party, and its obligations thereunder, and (b) agrees and admits that as of the date hereof it has no valid defenses to or offsets against any of its obligations to any Credit Party under any Loan Document to which it is a party. 7.This Amendment may be executed in any number of separate counterparts and all of said counterparts taken together shall be deemed to constitute one and the same document. It shall not be necessary in making proof of this Amendment to produce or account for more than one counterpart signed by the party to be charged. 8.This Amendment shall be governed by, and construed and interpreted in accordance with, the laws of the State of New York. 9.The parties have caused this Amendment to be duly executed as of the date first written above. SALEM COMMUNICATIONS HOLDING CORPORATION By:/s/ EVAN D. MASYR Name: Evan D. Masyr Title: Senior Vice President and Chief Financial Officer SALEM COMMUNICATIONS CORPORATION By:/s/ EVAN D. MASYR Name: Evan D. Masyr Title: Senior Vice President and Chief Financial Officer BISON MEDIA, INC. CARON BROADCASTING, INC. COMMON GROUND BROADCASTING, INC. INSPIRATION MEDIA, INC. NEW INSPIRATION BROADCASTING COMPANY, INC. NI ACQUISITION CORP. PENNSYLVANIA MEDIA ASSOCIATES, INC. REACH SATELLITE NETWORK, INC. SALEM CONSUMER PRODUCTS, INC. SALEM MEDIA CORPORATION SALEM MEDIA OF COLORADO, INC. SALEM MEDIA OF HAWAII, INC. SALEM MEDIA OF KENTUCKY, INC. SALEM MEDIA OF OHIO, INC. SALEM MEDIA OF OREGON, INC. SALEM MEDIA OF TEXAS, INC. SALEM MEDIA OF VIRGINIA, INC. SALEM MUSIC NETWORK, INC. SALEM RADIO NETWORK INCORPORATED SALEM RADIO PROPERTIES, INC. SALEM RADIO REPRESENTATIVES, INC. SOUTH TEXAS BROADCASTING, INC. SRN NEWS NETWORK, INC. AS TO EACH OF THE FOREGOING By: /s/ EVAN D. MASYR Name: Evan D. Masyr Title: Senior Vice President and Chief Financial Officer SALEM COMMUNICATIONS ACQUISITION CORPORATION SCA LICENSE CORPORATION CCM COMMUNICATIONS, INC. AS TO EACH OF THE FOREGOING By:/s/ EVAN D. MASYR Name: Evan D. Masyr Title: Senior Vice President and Chief Financial Officer INSPIRATION MEDIA OF TEXAS, LLC SALEM MEDIA OF ILLINOIS, LLC SALEM MEDIA OF NEW YORK, LLC SALEM RADIO OPERATIONS, LLC SALEM SATELLITE MEDIA, LLC AS TO EACH OF THE FOREGOING By: Salem Media Corporation, as Manager By:/s/ EVAN D. MASYR Name: Evan D. Masyr Title:Senior Vice President and Chief Financial Officer ONEPLACE, LLC SCA-PALO ALTO, LLC AS TO EACH OF THE FOREGOING By: SCA License Corporation By:/s/ EVAN D. MASYR Name: Evan D. Masyr Title: Senior Vice President and Chief Financial Officer THE BANK OF NEW YORK, as a Lender and as Administrative Agent By: /s/ STEPHEN M. NETTLER Name: Stephen M. Nettler Title: Managing Director GENERAL ELECTRIC CAPITAL CORPORATION By:/s/ KARL KIEFER Name: ­Karl Kiefer Title:Duly Authorized Signatory SUNTRUST BANK By: /s/ JILL WHITZ Name: Jill Whitz Title: Vice President BANK OF AMERICA, N.A. By: /s/ LISA WEBSTER Name:Lisa Webster Title: Vice President ING (U.S.) CAPITAL, LLC By:/s/ WILLIAM JAMES Name: William James Title: Managing Director WELLS FARGO BANK, NATIONAL ASSOCIATION By: /s/ VIPA CHIRAPRUT Name: Vipa Chiraprut Title: Vice President BMO CAPITAL MARKETS FINANCING, INC By: /s/ SARAH KIM Name: Sarah Kim Title: Vice President NATIONAL CITY BANK By: Name: Title: BANK OF SCOTLAND By: /s/ KAREN WEICH Name: Karen Weich Title: Vice President COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEEN BANK B.A., “RABOBANK INTERNATIONAL”, NEW YORK BRANCH By: /s/ KIMBERLY RUBENFELD Name: Kimberly Rubenfeld Title: Executive Director By: /s/ BRETT DELFINO Name: Brett Delfino Title: Executive Director U.S. BANK NATIONAL ASSOCIATION By: /s/ COLLEEN MCEVOY Name: Colleen McEvoy Title: Vice President CALYON NEW YORK BRANCH By: /s/ TANYA CROSSLEY Name: Tanya Crossley Title: Managing Director By: /s/ DOUGLAS E. ROPER Name: Douglas E. Roper Title: Managing Director and Manager CREDIT SUISSE, CAYMAN ISLANDS BRANCH (formerly known as CREDIT SUISSE FIRST BOSTON, acting through its CAYMAN ISLANDS BRANCH) By: /s/ DOREEN BARR Name: Doreen Barr Title: Vice President By: /s/ MORENIKEJI AJAYI Name: Morenikeji Ajayi Title: Associate DEUTSCHE BANK TRUST COMPANY AMERICAS By: /s/ SUSAN LeFEVRE Name: Susan LeFevre Title: Director By: /s/ OMAYRA LAUCELLA Name: Omayra Laucella Title: Vice President THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By: /s/ MATTHEW DOUGLASS Name: Matthew Douglass Title: Vice President PRUCO LIFE INSURANCE COMPANY By: /s/ MATTHEW DOUGLASS Name: Matthew Douglass Title: Vice President AMERICAN SKANDIA LIFE ASSURANCE COMPANY OF AMERICA By: Prudential Investment Management, Inc., as investment manger By: /s/ MATTHEW DOUGLASS Name: Matthew Douglass Title: Vice President GE CFS LOAN HOLDING 2006-3 LLC By: /s/ AMANDA J. VAN HEYST Name: Amanda J. Van Heyst Title: Duly Authorized Signatory UBS AG, CAYMAN ISLANDS BRANCH By:/s/ MARY E. EVANS Name: Mary E. Evans Title: Associate Director- Banking Products Services, US By: /s/ IRJA R. OTSA Name: Irja R. Otsa Title: Associate Director- Banking Products Services, US BATALLION CLO 2007-1 LTD By: Name: Title:
